IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 127 EM 2019
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 GREGORY COULTER,                               :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.